DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-28 are currently pending in this application.
Response to Arguments
	Presented arguments have been fully considered, but are rendered moot in view of new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 13, 14, 18, 19, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ihlenburg et al. (Hereafter, “Ihlenburg”) [US 2014/0168415 A1] in view of Loghman et al. (Hereafter, “Loghman”) [US 2016/0048970 A1].
In regards to claim 1, Ihlenburg discloses a method for measuring depths of at least one object in a scene ([0030] providing depths and/or distances to objects present in the imaged scene), the method comprising: with a light-field camera ([0030] a Stanford light field array), capturing a light-field image of the scene ([Abstract] A vehicular vision system includes a camera disposed at a vehicle and having a field of view. The camera is operable to capture image data. The camera includes a pixelated array of photosensing elements. A lens array may be disposed at the pixelated array of photosensing elements. The lens array includes an array of lens elements for imaging light onto respective sub-arrays of photosensing elements of the pixelated array of photosensing elements. An image processor is operable to process captured image data and, responsive at least in part to image processing of captured image data, the vehicular vision system is operable to determine distance to an object present in the field of view of the camera.); with a depth sensor, capturing depth sensor data of the scene ([0030] a depth sensor, such as a LIDAR sensor or RADAR sensor (at least for a certain range)); extracting light-field depth data from the captured light-field image ([0030] The light field cameras may be capable of providing or delivering a depth map of the scene in the field of view of the camera or cameras (providing depths and/or distances to objects present in the imaged scene).); combining the extracted light-field depth data with the captured depth sensor data to generate a depth map indicative of distance between the light-field camera and each object in the scene ([0030] The light field cameras may be capable of providing or delivering a depth map of the scene in the field of view of the camera or cameras (providing depths and/or distances to objects present in the imaged scene), and this may be paired with delivering the scene's texture.  By that, a Stanford light field array combines the properties of a conventional mono camera, which works in fusion, with a depth sensor, such as a LIDAR sensor or RADAR sensor (at least for a certain range).) ([0030] The depth map may be provided as an input to an advanced driver assistant system, such as, for example, a full or partially automated parking system for determining possible parking spaces or potential collision hazards, or a city mitigation system for conceiving the road scene in the path of the vehicle and possible hazards such as like inattentive pedestrians entering the road, and/or the like.).
Loghman discloses creating a 3D data cost function based on multi-view geometry ([0032] Step 22 of FIG. 1 includes the calculation of a computation cost for a plurality of pixels within the image mask. The similarity of image locations are measured by defining a matching cost. Normally, a matching cost is calculated at each pixel for all disparities under certain considerations. [0033] In embodiments of this invention, a computational cost value for pixels is determined using a Census transform to map a local neighborhood surrounding each of the plurality of pixels to a bit stream. The Census transform is calculated for both left and right images.  In embodiments of this invention, a simple Census window pattern is used for the smooth regions to reduce the computational complexity and a more complex pattern is used for the non-uniform regions which usually contain edges and object boundaries. Adaptive Census window patterns according to one embodiment of this invention are shown in FIG. 3 (8 pixels) and FIG. 4 (20 pixels), where the selected positions are denoted by black pixels.); applying cross-based aggregation heuristics to improve the 3D data cost function ([0036] Since the cost is calculated for each pixel, each pixel's cost over a support region is aggregated in step 24 of FIG. 1. The main goal of cost aggregation is to reduce the matching ambiguities and noise present in the initial cost.  In embodiments of this invention, a modified cross-based cost aggregation is used based upon the effective assumption that neighboring pixels with similar colors and spatial characteristics usually belong to the same object and should have similar depth values.); and applying at least one of local and global optimization to generate the depth map ([0039] After finding the final cost, the method includes, in step 26 of FIG. 1, matching pixels between the pair of stereo images and optimizing a value for the matching pixels to obtain an estimated depth map. The best match for each pixel is obtained and the disparity between the matches is calculated. The optimum disparity is calculated by minimizing the energy function. As shown in Equation (8), the energy function consists of three terms. The first term is the matching cost from the previous step which is based on the Census transform. The other two terms are smoothness energy terms. In one embodiment of this invention, two penalty terms are added to the matching cost function to take into account slight and abrupt changes in the disparity of neighboring pixels. An 8-direction optimization path is used to reach the optimum value.); and outputting the generated depth map ([0040] The pixels can be converted to depth values once the disparity for all the pixels is obtained. The focus step 28 in FIG. 1 is the refinement of the estimated depth map and this is broken down into two major steps: (1) filling the holes in the estimated depth map, and (2) sharpening the edges and object boundaries. [0046] As shown in FIG. 1, the resulting enhanced depth map is sent in step 30 for further processing in video-based pedestrian detection systems, and/or other three-dimensional video applications.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ihlenburg with the use of a modified cross-based cost aggregation technique on the pixels as taught by Loghman in order to optimize the depth map through improved depth estimation techniques [See Loghman].

In regards to claim 13, the limitations of claim 1 have been addressed. Ihlenburg discloses wherein using the light-field depth data and the depth sensor data to generate the depth map ([0030] The depth map may be provided as an input to an advanced driver assistant system, such as, for example, a full or partially automated parking system for determining possible parking spaces or potential collision hazards, or a city mitigation system for conceiving the road scene in the path of the vehicle and possible hazards such as like inattentive pedestrians entering the road, and/or the like.). Ihlenburg fails to explicitly disclose further comprises: modifying the 3D data cost function to accommodate a plurality of depth sensor samples from the depth sensor of the scene.
([0032] Step 22 of FIG. 1 includes the calculation of a computation cost for a plurality of pixels within the image mask. The similarity of image locations are measured by defining a matching cost. Normally, a matching cost is calculated at each pixel for all disparities under certain considerations. [0033] In embodiments of this invention, a computational cost value for pixels is determined using a Census transform to map a local neighborhood surrounding each of the plurality of pixels to a bit stream. The Census transform is calculated for both left and right images. In embodiments of this invention, a simple Census window pattern is used for the smooth regions to reduce the computational complexity and a more complex pattern is used for the non-uniform regions which usually contain edges and object boundaries. Adaptive Census window patterns according to one embodiment of this invention are shown in FIG. 3 (8 pixels) and FIG. 4 (20 pixels), where the selected positions are denoted by black pixels.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ihlenburg with the use of a modified cross-based cost aggregation technique on the pixels as taught by Loghman in order to optimize the depth map through improved depth estimation techniques [See Loghman].

Claim 14 lists all the same elements of claim 1, but in non-transitory computer-readable medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 14.

Claim 18 lists all the same elements of claim 13, but in non-transitory computer-readable medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 13 applies equally as well to claim 18.

Claim 19 lists all the same elements of claim 1, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 19. Furthermore regarding claim 19, Ihlenburg discloses a processor, communicatively coupled to the light-field camera and the depth sensor ([0014] The vision system 12 is operable to process image data captured by the cameras and may provide displayed images at a display device 16 for viewing by the driver of the vehicle. [0030] the system captures image data and delivers image data or an image for processing).

Claim 28 lists all the same elements of claim 13, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claim 13 applies equally as well to claim 28.

s 2-4, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ihlenburg in view of Loghman in further view of MILLETT (Hereafter, “Millet”) [US 2014/0071234 A1].
In regards to claim 2, the limitations of claim 1 have been addressed. Ihlenburg discloses wherein: the depth sensor comprises an active depth sensor ([0030] a depth sensor, such as a LIDAR sensor or RADAR sensor (at least for a certain range)).
Millet discloses wherein: the depth sensor comprises an active depth sensor ([0003] Another example of data capture that can be used to simulate a 3D image involves the use of Light Detection and Ranging (LiDAR) (also known as Laser Detection and Ranging (LADAR)) sensors, which is commonly used for mapping terrain or buildings.); the method further comprises, prior to capturing the depth sensor data, transmitting electromagnetic energy toward the scene with the active depth sensor; and capturing the depth sensor data comprises: receiving the electromagnetic energy after reflection of the electromagnetic energy off of the scene ([0003] devices that emit electromagnetic (EM) radiation and capture the time-of-flight of the radiation reflected back); and based on receipt of the electromagnetic energy, generating the depth sensor data ([0003] LiDAR directs light from a light source at a surface that reflects the light back to a receiver. A LiDAR system will then calculate the distance from the light source to the surface based on the round-trip time of the light (known as "time of flight" (TOF) data). In this way, data regarding distance or depth of objects in an environment can be captured with a LiDAR system. LiDAR systems collect many thousands of data points by fanning or pulsing its beam across an environment and measuring the time-of-flight for each object that reflects the light back to a receiver in the LiDAR system.  LiDAR can only determine the depth of objects that reflect light back to the receiver and cannot detect image data pertaining to color.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ihlenburg with the determination of the depth of the objects that reflect light back to the receiver as taught by Millett. The motivation behind this modification would have been to improve the detection of the distance to the object in the scene [See Millett].

In regards to claim 3, the limitations of claim 2 have been addressed. Ihlenburg discloses wherein the active depth sensor comprises a LiDAR sensor ([0030] a depth sensor, such as a LIDAR sensor or RADAR sensor (at least for a certain range)).

In regards to claim 4, the limitations of claim 2 have been addressed. Ihlenburg fails to explicitly disclose wherein the active depth sensor comprises a Time of Flight sensor.
Millet discloses wherein the active depth sensor comprises a Time of Flight sensor ([0003] LiDAR and other types of TOF cameras are in a class of camera referred to herein as "depth cameras." Other examples of depth cameras include any device that can determine depth information, such as stereo cameras, structured light scanners, or other devices that emit electromagnetic (EM) radiation and capture the time-of-flight of the radiation reflected back.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ihlenburg with the depth sensor being 

Claim 20 lists all the same elements of claim 2, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 20.

Claim 21 lists all the same elements of claims 3 and 4, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claims 3 and 4 applies equally as well to claim 21.

Claims 5, 8, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ihlenburg in view of Loghman in further view of Millett in even further view of Mander et al. (Hereafter, “Mander”) [US 2014/0218718 A1].
In regards to claim 5, the limitations of claim 2 have been addressed. Ihlenburg fails to explicitly disclose wherein: the active depth sensor has a 360° field of view; transmitting the electromagnetic energy toward the scene comprises: with the active depth sensor, emitting electromagnetic energy generally radially outward from the active depth sensor; and with one or more mirrors, reflecting the emitted electromagnetic energy toward the scene; and receiving the electromagnetic energy comprises, with the one or more mirrors, reflecting the emitted electromagnetic energy generally radially inward toward the active depth sensor. 
([0034] The platform 201 can rotate around axis 204, which enables the depth cameras 202a-202n to capture a portion of, or a complete, spherical solid angle of 360 degrees squared (4n steradian) of 3D data.); transmitting the electromagnetic energy toward the scene comprises: with the active depth sensor, emitting electromagnetic energy ([0003] devices that emit electromagnetic (EM) radiation); and with one or more mirrors, reflecting the emitted electromagnetic energy toward the scene ([0040] As illustrated in FIG. 3, each of depth cameras 302a-302n include lasers 306a-306n to emit light beams 305a-305n, and mirrors 303a-303n to reflect the emitted light beam in a desired direction. Depth cameras 302a-302n can include rotating mirrors to rapidly emit light beams at desired angles, or other mirror configurations can be utilized.); and receiving the electromagnetic energy comprises, with the one or more mirrors, reflecting the emitted electromagnetic energy ([0040 and Fig. 3] Each of depth cameras 302a-302n includes a light detector 308a-308n, which detects incoming light 304a-304n (e.g., laser beams) which have reflected from surfaces and returned to the data capture device.).
Mander discloses transmitting the electromagnetic energy toward the scene ([0018] a plurality of emitters received in the housing, each of the emitters selectively operable to emit electromagnetic energy in a respective range of wavelengths in an optical portion of the electromagnetic spectrum, the ranges of wavelengths of at least some of the emitters different from the ranges of wavelengths of others of the emitters) comprises: with the active depth sensor, emitting electromagnetic energy generally radially outward from the active depth ([0037] The emitters may be arrayed in a circular array and the at least one annular lens structure may include an annular array of distinct lenses physically coupled to one another. The annular array of distinct lenses may take the form of an integral one-piece construction which includes a circular band that physically couples the distinct lenses to one another.  The distinct lenses may each extend radially outwardly from the circular band at an angle with respect to a plane defined by the circular band.); and with one or more mirrors, reflecting the emitted electromagnetic energy toward the scene ([0174] While not illustrated, the sampling device 100 (FIGS. 1A-1D) may include one or more elements operable to deflect or otherwise position the emitted or received electromagnetic energy. The elements may, for example, include one or more optical elements, for example, lens assemblies, mirrors, prisms, diffraction gratings, etc. For example, the optical elements may include an oscillating mirror, rotating polygonal mirror or prism, or MEMS micro-mirror that oscillates about one or more axes.); and receiving the electromagnetic energy comprises, with the one or more mirrors, reflecting the emitted electromagnetic energy generally radially inward ([0115] As is best illustrated in FIGS. 2A and 2C, the transducer PCB 130 carries a number of calibration detectors or sensors 138a-1381 (twelve shown, collective 138), arrayed along the outer perimeter of the transducer PCB 130, for example, radially inwardly from emitters 134.) toward the active depth sensor ([0018] at least one primary sampling sensor received in the housing and positioned to receive electromagnetic energy returned to the sampling device by a sample, if any, illuminated by the electromagnetic energy emitted by at least one of the emitters, the at least one primary sampling sensor responsive to a number of wavelengths of electromagnetic energy returned to the sampling device). 


In regards to claim 8, the limitations of claim 5 have been addressed. Ihlenburg fails to explicitly disclose wherein the one or more mirrors are arranged to define a multi-faceted shape comprising more than four facets.
Mander discloses wherein the one or more mirrors are arranged to define a multi-faceted shape comprising more than four facets ([0174] While not illustrated, the sampling device 100 (FIGS. 1A-1D) may include one or more elements operable to deflect or otherwise position the emitted or received electromagnetic energy. The elements may, for example, include one or more optical elements, for example, lens assemblies, mirrors, prisms, diffraction gratings, etc. For example, the optical elements may include an oscillating mirror, rotating polygonal mirror or prism, or MEMS micro-mirror that oscillates about one or more axes.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mander in order to reliably analyze and/or recognize a substance [See Mander].
Claim 22 lists all the same elements of claim 5, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 22.

Claim 25 lists all the same elements of claim 8, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 25.

Claims 6 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ihlenburg in view of Loghman in further view of Millett in even further view of Mander in even further view of SPEARS (Hereafter, “Spears”) [US 2014/0375613 A1].
In regards to claim 6, the limitations of claim 5 have been addressed. Ihlenburg fails to explicitly disclose wherein the one or more mirrors are arranged to define a conical shape.
Spears discloses wherein the one or more mirrors are arranged to define a conical shape ([Abstract] An apparatus for determining a position of an object on a planar surface is provided. The apparatus includes a conical mirror having an axis that is perpendicular to the planar surface and a time-of-flight sensor array having a spatial relationship to the conical mirror such that a field of view of the time of flight sensor array is reflected radially from the conical mirror in a plurality of directions across the planar surface.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ihlenburg with the teachings of Spears in order to improve the determination of the position of an object in the scene.
Claim 23 lists all the same elements of claim 6, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 23.

Claims 7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ihlenburg in view of Loghman in further view of Millett in even further view of Mander in even further view of Li et al. (Hereafter, “Li”) [US 2013/0208083 A1].
In regards to claim 7, the limitations of claim 5 have been addressed. Ihlenburg fails to explicitly disclose wherein the one or more mirrors are arranged to define a pyramidal shape. 
Li discloses wherein the one or more mirrors are arranged to define a pyramidal shape ([0006] Generally, conventional panoramic imaging systems aim at obtaining visual information from a wide FOV. It is further typically desirable to have stereo views that enable 3D depth perception. These features can be important for a variety of real-world applications such as surveillance and autonomous navigation mission environments. A number of conventional panoramic stereo vision systems have been proposed in the literature. One category of conventional systems uses two or more omni-directional cameras, which are configured to produce either horizontal stereo image pairs or vertical stereo image pairs. Another category of conventional systems uses only one single camera combined with typically complex optics to achieve stereo vision. The various optical components of these types of conventional systems have been reported to include, for example, a hyperbolic double lobed mirror, multiple combined conic mirrors, four parabolic mirrors (with an orthographic camera), a concave lens with a convex mirror, a mirror pyramid, etc. The implementations with multiple omni-directional cameras bring various burdens, such as, data acquisition with multi-camera synchronization, lack of a compact system size, higher system costs due to the complex optical elements, etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ihlenburg with the teachings of Li in order to improve the imaging of a scene.

Claim 24 lists all the same elements of claim 7, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 24.

Claims 9, 10, 15, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ihlenburg in view of Loghman in further view of Simek et al. (Hereafter, “Simek”) [US 2018/0139431 A1].
In regards to claim 9, the limitations of claim 1 have been addressed. Ihlenburg fails to explicitly disclose wherein using the light-field depth data and the depth sensor data to generate the depth map comprises calibrating the light-field camera and/or the depth sensor to generate a correspondence between the sensor depth data and the light-field image. 
Simek discloses wherein using the light-field depth data and the depth sensor data to generate the depth map comprises calibrating the light-field camera and/or the depth sensor ([0197] For example, during the capture process, the light projection unit 1716 can emit one or more visible light beams and/or lasers as camera 1708 and/or camera 1712 rotates 360° about the vertical y axis and captures images. The images captured by camera 1708 and/or camera 1712 will include light or laser beam points from which 3D depth information can be determined. The position and direction of the respective light projectors and/or beams relative to the camera 1708 and/or camera 1712 at time of capture can be calibrated and known. Accordingly, the 3D position of detected light beam intersection points with visual features in image data captured by camera 1708 and/or camera 1712 can be determined using triangulation. In some embodiments, the light projectors or lasers of the light projection unit 1716 can have a fixed position and orientation. In other embodiments the position and/or orientation of the light projectors or lasers can be dynamic and change throughout the capture process. Images captured by camera 1708 and/or camera 1712 can further be synchronized with the laser movement such that the position and orientation of each detected laser point in the captured image is known. Alternatively the position and orientation of a detected laser point can be inferred based on the image data.) to generate a correspondence between the sensor depth data and the light-field image ([0034] In one implementation, the method can further include aligning, by the capture device, the two or more 2D images based on the two or more sets of depth data and/or the cameras' relative position, and generating, by the device, a panoramic image of the environment based on the aligning. In another embodiment, the method can include sending, by the capture device, the two or more 2D images and the two or more set of depth data to an external device, wherein the external device is configured to align the two or more 2D images based on the two or more sets of depth data to generate a panoramic image of the environment. For example, the external device can employ the depth data to fix parallax issues when stitching the 2D images together.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ihlenburg with the teachings of Simek in order to improve the capturing and aligning of panoramic image and depth data.

In regards to claim 10, the limitations of claim 9 have been addressed. Ihlenburg fails to explicitly disclose wherein using the light-field depth data and the depth sensor data to generate the depth map further comprises applying a depth map generation algorithm to combine the sensor depth data with the light-field depth data. 
Simek discloses wherein using the light-field depth data and the depth sensor data to generate the depth map further comprises applying a depth map generation algorithm to combine the sensor depth data with the light-field depth data ([0032] In some implementations, by rotating the stage, images with mutually overlapping fields-of-view but different viewpoints are obtained and 3D information is derived from them using stereo algorithms. Hardware can further be provided with the capture device assembly to capture additional depth data in regions where passive stereo traditionally fails. This additional depth data can be employed to assist the stereo matching algorithm to achieve better quality 3D estimates. [0117] In one or more embodiments, the alignment process can involve determining position (e.g., relative to a 3D coordinate space) and visual feature data for respective points in received 2D images and 2D panoramas associated with known camera capture positions and orientations relative to a global 3D coordinate space or volume. The 2D images and panoramas, 3D data respectively associated with the 2D images and 2D panoramas, feature data, and other sensor data (if available) can then be used as inputs to an algorithm that determines potential alignments between the different 2D images and 2D panoramas via coordinate transformations. These potential alignments are evaluated for their quality, and once an alignment of sufficiently high relative or absolute quality is achieved, the 2D images/panoramas may be aligned together. Through repeated alignments of new 2D images/panoramas (as well as potential improvements to alignments of existing data sets), a global alignment of all or most of the input 2D images/panoramas into a single coordinate frame may be achieved.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ihlenburg with the teachings of Simek in order to improve the capturing and aligning of panoramic image and depth data.

Claim 15 lists all the same elements of claim 9, but in non-transitory computer-readable medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to claim 15.

Claim 26 lists all the same elements of claim 9, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to claim 26.

s 11, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ihlenburg in view of Loghman in further view of Simek in even further view of ZHELEZNYAK et al. (Hereafter, “Zheleznyak”) [US 2014/0049765 A1] in even further view of “Calibration between Color Camera and 3D LIDAR Instruments with a Polygonal Planar Board” by Park et al. (Hereafter, “Park”).
In regards to claim 11, the limitations of claim 9 have been addressed. Ihlenburg fails to explicitly disclose wherein calibrating the light-field camera and/or the depth sensor comprises calibrating one or more mirrors used to reflect electromagnetic energy to and/or from the depth sensor by: with the depth sensor, capturing depth calibration data of a calibration scene containing a planar board positioned at one or more known orientations; and using the depth calibration data to ascertain locations of corners of the planar board in each of the one or more known orientations.
Zheleznyak discloses wherein calibrating the light-field camera and/or the depth sensor comprises calibrating one or more mirrors used to reflect electromagnetic energy to and/or from the depth sensor ([0005] In particular, various moving mechanical parts included in or associated with the lidar subsystem (e.g., scanning mirrors and their alignment to one another and also to the laser beams) are susceptible to such changes. [0007] In some implementations, various components of the lidar subsystem (e.g., scanning mirrors, etc.) are aligned with one another by mapping the measurements of various facial features obtained by each of the components to one another. [0031] In some implementations of the invention, beam steering mechanism 140 may include one or more mirrors, each of which may or may not be separately controlled, each mirror steering one or more beams 112 toward target 190. [0124] In some implementations, the offsets (also referred to as ΔXYZ) between the respective 3D point clouds may be determined at multiple ranges (i.e., distances) and/or locations.  In some implementations, based on these offsets at different scanning positions, the calibration adjustments may be determined. In some implementations, the calibration adjustments may be used to update/correct/adjust transformation parameters that would otherwise transform a coordinate system of the second 3D point clouds (obtained using the second scanning mirror) to a coordinate system of the first 3D point clouds (obtained using the first scanning mirror) and vice versa. In effect, this calibrates the second 3D point clouds obtained from the second scanning mirror to the first 3D point clouds obtained from the first scanning mirror.).
Park discloses wherein calibrating the light-field camera and/or the depth sensor comprises calibrating ([Abstract] Our goal is achieved by employing a new methodology for the calibration board, which exploits 2D-3D correspondences. The 3D corresponding points are estimated from the scanned laser points on the polygonal planar board with adjacent sides. Since the lengths of adjacent sides are known, we can estimate the vertices of the board as a meeting point of two projected sides of the polygonal board. The estimated vertices from the range data and those detected from the color image serve as the corresponding points for the calibration.).


In regards to claim 12, the limitations of claim 11 have been addressed. Ihlenburg fails to explicitly disclose wherein calibrating the light-field camera and/or the depth sensor further comprises calibrating the light-field camera by: capturing light-field calibration data of the calibration scene contemporaneously with capture of the depth calibration data; and establishing settings for the light-field camera in which the corners in the light-field calibration data are aligned with the corners in the depth calibration data.
Park discloses wherein calibrating the light-field camera and/or the depth sensor further comprises calibrating the light-field camera by: capturing light-field calibration data of the calibration scene contemporaneously with capture of the depth calibration data ([Page 5339] Data acquisition: Place one or more triangle planar boards in front of the camera and 3D LIDAR. Take camera images and measure the 3D point clouds of the 3D LIDAR for various locations of the board.); and establishing settings for the light-field camera in which the corners in the light-field calibration data are aligned with the corners in the depth calibration data ([Page 5334] Then, the estimated vertices serve as reference points between the color image and the 3D scanned data for the calibration. The vertices of the polygonal planar board in the 2D image are detected by a corner detection method and their corresponding points in the 3D LIDAR are estimated from the scanned 3D data. [Page 5335] In this paper, we propose a new calibration method between a camera and a 3D LIDAR using a polygonal board such as a triangle or diamond plane. By estimating the 3D locations of vertices from the scanned laser data and their corresponding corners in the 2D image, our approach for the calibration is to find point-to-point correspondences between the 2D image and the 3D point clouds. The corresponding pairs are used to solve the equations to obtain the calibration matrix. [Page 5339] Matching 2D-3D point correspondences: Detect vertices of the triangle plane in images and identify their corresponding 3D points from the laser scans by estimating the meeting points of two adjacent sides of the board. Estimate the calibration parameters between 3D LIDAR and camera. With the corresponding pairs solve the linear equations for the initial estimate and refine the solutions for the final estimates.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ihlenburg with the teachings of Park in order to improve the calibration accuracy between a camera and a 3D LIDAR [See Park, Abstract].

Claim 16 lists all the same elements of claim 11, but in non-transitory computer-readable medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 11 applies equally as well to claim 16.

Claim 17 lists all the same elements of claim 12, but in non-transitory computer-readable medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 12 applies equally as well to claim 17.
27 is rejected under 35 U.S.C. 103 as being unpatentable over Ihlenburg in view of Loghman in further view of Millett in even further view of Mander in even further view of Simek.
Claim 27 lists all the same elements of claims 5 and 9, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claims 5 and 9 applies equally as well to claim 27.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482